Case 1:19-cv-03570-TSC Document 1-34 Filed 11/26/19 Page 1 of 2




                   Exhibit 31
                 Case 1:19-cv-03570-TSC Document 1-34 Filed 11/26/19 Page 2 of 2



FD-302 (Rev. 10-6-95)
                                                •                                  - 1-
                                                                                                           •
                                                     FEDERAL BUREAU OF INVESTIGATION



                                                                                                        Date of transcription    1(4/2000




                                                                                                                                               b7C

                                                                                                                                                    b6
                                                                                                                                                    b7C




                                                In Marc o
                                              Purke and ~~~...=.:;;..;;...;;;;...~.........;;;.;;;.;;
            ~~~~~~--~~--r---------1-=-----~~~~==~._=, Dwight Decker.
                                                       August or

                               I      !advised when.Purkey andl          lmoved
              out of the tra1ler home, they left a lot of trash 1n and around
              the residence, and left·bags of trash that were in a grain bin
              which was located behind the home. Purkey later told Dwight
              Decker that he had torn out the insulation from under the trailer
              home, because Purkey thought that there were cameras installed in                                                               b6
              the insulation.                  · ht Decker that so eone had been                                                              b7C
              spying on him.                                               and
                                           the prQperty shortly after     ~urkeys
            ~~~~~~~--------------~s~aid she did not know Purke
                            but did remember
              call1ng her about an article ~~-r--------~----~h~a~d~r~e~a~d~~~~
              Purkey killing an elderly woman near ~ansas 1ty, but I
            I       I could not recall the details·of the i~cident. ~----~           •   I ~



                                                  I advised                   th~t~·}:h~re wa·s a lagoon on the                                     b6
            residenceL-w~h~i~c~h~-w-a-s~1~o~cated northeast. 6f the trailer home, a few                                                             b?c
            feet from the                 residence. I                                         !described the lagoon as

     Investigation on      1/4/2000                   •    Clearwater, Kansas
                                                                                                                                                    b6
     File                                                                                         Date dictated      1/4/2000                       b7A
                                                 ~--~~-----------
                                                                                                                                                    b7C
     by~~i______________r~~--~=a~h~0~0~4~6=1~·~3~0=2_____________________________


                                                                         WP930798
     This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency;
     it and its contents are not to be distributed outside your agency.


                                                                                                                           Ex_31-001521
